Title: To Thomas Jefferson from Caspar Wistar, 6 October 1803
From: Wistar, Caspar
To: Jefferson, Thomas


          
            
              Dear Sir
            
            Philada. Oct. 6. 1803—
          
          Since my last, which inclosed a letter to Major Lewis, I have been informed that Monsieur Pieroux, while Commandant near the mouth of the Missouri, had sent a party of Indians up the river on a voyage of discovery, & that they returned after an absence of two years—this was communicated to me by Col: OHara of Pittsburgh who saw Pieroux at Kaskaskias during the Revolution War—I believe that Pieroux is still in Louisiana, & that he is Proprietor of a Saline near St. Genevieve—I avail myself of this opportunity to state to the Major as a subject for enquiry, the trees on the Bark of which the Indians on the West Coast are said to subsist in times of scarcity. I have heard from persons who have been on that coast, that the natives are frequently forced to subsist in this way during winter—perhaps this information may be useful to the first settlers of that Country.—Here perhaps I ought to conclude, but I cannot refrain from mentioning to you a subject which has frequently occurred to me when thinking on the happy course of the events which relate to Louisiana—The Seaport at the Mouth of the Missisippi will probably be a town of immense size & importance, but the situation of New Orleans seems every way unfit for such a town—If a place communicating more directly with the Sea & near the River, could be found, (resembling the situation of Alexandria with respect to the Nile) would it not be proper to form a town there—if such a thing is proper & practicable, ought it not to be attempted soon before N. Orleans increases so much as to prevent such a measure—I am not without apprehension that you will laugh at the scheme as impracticable, but I feel confident that your good nature will forgive the liberty I am taking—
          Mr Patterson has lately been informed by his Son that Major Lewis wished him to join the expedition as assistant Surgeon, & in consequence requested me to inform you what I knew of his qualifications—I therefore beg leave to say that he attended two courses of the Anatomical Lectures with diligence & assiduity, & appeared to devote himself with great industry to the study of Medicine, under the care of Dr Church a very respectable young Physician of this City, whose practice being very extensive among the poor, must have afforded him a great opportunity of improvement—He also appeared very correct & proper in his habits of Life—
          To this miscellaneous letter I will only add the assurance of the sincere & affectionate regard of your friend & Servant 
          
            C. Wistar Junr.
          
          
            My Sister Mrs. Bache is near the City, & in good health—having lately exhibited to us a second Daughter—
          
        